Citation Nr: 0505340	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-35 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder, 
residual of an appendectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1943 to October 
1945, and from February 1951 to August 1953.  The veteran 
also had service in the United States Air Force Reserves from 
February 1947 to February 1951, during which time he served 
on active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

A motion to advance this case on the Board's docket, which 
was received by the Board in February 2005, was granted by 
the Board in February 2005, for good cause shown.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The veteran is not shown to have a back disorder that is 
etiologically related to active service. 


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a July 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an October 2003 statement of the case and a 
supplemental statement of the case issued in October 2004, 
the RO notified the veteran of regulations pertinent to 
service connection claims, informed him of the reasons why 
his claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In an April 2002 letter, prior to the initial adjudication of 
the veteran's claim, he was informed of VA's duty to obtain 
evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§3.159 (b) the RO also essentially during the course of 
development of this case, satisfied the notice requirements 
to: (1) Inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence the VA will seek to provide; (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you got pertaining to your claim."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159 (b) (1).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. at 187. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The Board finds that the RO has undertaken all 
appropriate development in this case.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  



B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the September 2003 personal hearing; service 
medical records; and private treatment reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
a back disorder, residual of an in-service appendectomy.  The 
Board has carefully reviewed the evidence and statements made 
in support of the veteran's claim and finds that, for reasons 
and bases to be explained below, a preponderance of the 
evidence is against the veteran's claim and service 
connection therefore cannot be granted.

The veteran's service medical records show that in July 1948, 
he underwent an appendectomy with pontocaine anesthesia.  An 
examination conducted one week later noted that he did not 
have any complications or sequelae from his appendectomy.  At 
that time, he also reported that his bones, joints, and 
muscles were "normal."  A February 1951 examination report 
noted that the veteran's 1948 appendectomy had no 
complications or sequelae.  At that time his spine showed no 
significant abnormalities.  A June 1952 Report of Medical 
Examination noted that the veteran's spine was "normal."  

Treatment reports from St. Joseph Hospital dated in May 1950 
noted that films of the veteran's lumbosacral spine, pelvis, 
upper ends of both femurs, and the left femoral shaft showed 
a list of the pelvis and lumbar spine a few degrees to the 
left.  It was noted that the veteran had an injury that was 
sustained 3 years prior.  As viewed laterally, the lumbar 
spine was generally correctly aligned and articulated.  There 
was no evidence of fracture or dislocation.  A separate 
treatment report noted that the veteran had been in a car 
accident 2 years prior and was "bruised pretty badly," but 
did not break any bones.  It was also noted that he had an 
appendectomy 2 years prior.  

Treatment records from St. Luke's Hospital showed that in May 
1980, the veteran was admitted for back pain.  He reported 
that he first had back pain in 1949 when he had spinal 
anesthesia for an appendectomy.  Since that time, he asserted 
that he discovered that they had ruptured cartilage during 
the procedure.  He was diagnosed with chronic low back pain 
with acute episodes.  In July 1980, the veteran was admitted 
for an incapacitating backache.  It was noted that over the 
past 30 to 35 years, he had an intermittent backache that was 
occasionally severe.  It was noted that the veteran had low 
back pain since 1949 after what he called a faulty spinal 
anesthesia during service.  He was diagnosed with a possible 
lumbar spine strain with possible extrinsic compression.  In 
July 1980, he had an abnormal bone scan at L4.  In November 
1980, he was diagnosed with arthritic changes of the lumbar 
spine with spurring as well as lumbar back strain.  A 
September 1988 radiological report showed slight bulging of 
the L4-L5 intervertebral disc without other change.  It was 
also noted that the veteran had lumbosacral stenosis.  

At his December 2002 personal hearing, the veteran testified 
that his back pain began after his in-service appendectomy 
when he picked up his youngest son and felt pain.  He stated 
that he saw a physician who told him that his spine had been 
damaged during his appendectomy.  He further indicated that 
treatment records from that physician were not available.  

In an April 2002 statement, D.L.K., stated that he 
accompanied the veteran on two weeks of active duty during 
the early summer of 1948.  He recalled that during those two 
weeks, the veteran required an operation to have his appendix 
removed.  D.L.K. did not comment on any back pain that may 
have followed the veteran's surgery.   

The Board notes that while the veteran has current complaints 
of back pain, there is no objective medical evidence linking 
his complaints to his in-service appendectomy or any other 
event occurring during active service.  There is no nexus 
opinion of record indicating that the veteran has a back 
disorder that is etiologically related to active service.  As 
the record contains no evidence that the veteran had a back 
disorder or back pain during active service, there is no 
prior evidence of a back disorder on which to base a nexus 
opinion.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

The Board notes that mere recitation of the veteran's self-
reported lay history would not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  
Therefore, the Board finds that an offered medical opinion, 
as to etiology, would not be useful in the present case.

Absent evidence of a back disorder occurring during active 
service, or medical evidence linking the veteran's current 
complaints of back pain to active service, service connection 
is not warranted.

To the extent that the veteran ascribes any current back 
disorder to active service, it is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 
C.F.R. § 3.159(a) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Further, although the Board 
acknowledges that excerpts from Internet articles on 
complications from lumbar punctures, the Board finds this 
information to be general in nature.  As noted above, the 
record contains no contemporaneous evidence that the veteran 
sustained an injury to the spine during the appendectomy, and 
he has submitted no competent evidence which relates the 
general information contained in the Internet submissions to 
the specific facts of his case.  As such, the Board finds 
that this evidence is of little probative weight.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has a back disorder that is 
etiologically related to an appendectomy conducted during 
active service, or otherwise related to active service.  The 
appeal is accordingly denied.


ORDER

Service connection for a back disorder, residual of an 
appendectomy, is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


